Judgment, Supreme Court, New York County (Renee A. White, J), rendered September 2, 2008, as amended September 9, 2008, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a second felony offender, to a term of three years, unanimously affirmed.
The court properly denied defendant’s motion to dismiss the indictment, made on the ground of alleged denial of defendant’s constitutional right to a speedy trial (see People v Taranovich, 37 NY2d 442, 445 [1975]). The delay was entirely attributable to defendant, who unlawfully failed to appear and was returned on a bench warrant approximately 6V2 years later. Defendant could have terminated the delay at any time by complying with the law and surrendering himself (see e.g. People v Atkins, 4 AD3d 252, 253 [2004], lv denied 2 NY3d 795 [2004]; see also People v Ortiz, 60 AD3d 563 [2009], lv denied 12 NY3d 919 [2009]). In any event, to the extent the actions of the authorities in searching for an absconding defendant may be relevant, we find that the police made reasonably diligent efforts. Furthermore, the remaining Taranovich factors weigh in favor of the People. Concur—Tom, J.P., Saxe, DeGrasse, Freedman and Román, JJ.